DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Response to Arguments



Applicant’s arguments, see page 7-8, filed 9/09/2021, with respect to claims 1 & 4-12 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Allowable Subject Matter


Claims 1 & 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a data cable device, comprising: USB connectors respectively formed at opposing ends of the data cable device and each configured to be electrically connected to an electronic device or a battery charging adaptor; at least one data line having one end electrically connected to one of the USB connectors and wherein the at least one data line is located at an inner center of the inner electrode layer.
Regarding Claim 4, the cited prior art of record does not teach or fairly suggest a data cable device, comprising: USB connectors respectively formed at opposing ends of the data cable device and each configured to be electrically connected to an electronic device or a battery charging adaptor; at least one data line having one end electrically connected to one of the USB connectors and another end electrically connected to another one of the USB connectors so that a plurality of electronic devices are configured to exchange electric signals with each other; a cable battery including an external input/output terminal electrically connected to an internal terminal of the printed circuit board, an inner electrode layer having a cylindrical shape extending in one direction and formed at an inner center of the cable battery, a separator layer formed at an outer side of the inner electrode layer, an outer electrode layer formed at an outer side of the separator layer, and an inner insulation coating layer surrounding an outer surface of the outer electrode layer; and an outer insulation coating layer formed to surround at least a portion of an outer surface of the cable battery, wherein the printed circuit board is a flexible printed circuit board, and wherein the flexible printed circuit board is interposed between the inner insulation coating layer and the outer insulation coating layer.  
Regarding Claim 7, the cited prior art of record does not teach or fairly suggest a data cable device, comprising: USB connectors respectively formed at opposing ends of the data cable device and each configured to be electrically connected to an electronic device or a battery charging adaptor; at least one data line having one end electrically connected to one of the USB connectors and another end electrically connected to another one of the USB connectors so that a plurality of electronic devices are configured to exchange electric signals with each other; a cable battery including an external input/output terminal electrically connected to an internal terminal of the printed circuit board, an inner electrode layer having a cylindrical shape extending in one direction and formed at an inner center of the cable battery, a separator layer formed at an outer side of the inner electrode layer, an outer electrode layer formed at an outer side of the separator layer, and an inner insulation coating layer surrounding an outer surface of the outer electrode layer; and an outer insulation coating layer formed to surround at least a portion of an outer surface of the cable battery, wherein at least one of the USB connectors is spaced apart from the cable battery by a predetermined distance, and wherein a flexible member having a hollow structure is included within the outer insulation coating layer in a spaced area defined by the predetermined distance between the USB connector and the cable battery.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 6, 8, & 9-12 depend upon claim 1 and thus are allowable for at least the same reasons. Claim 5 depends upon claim 4 and is thus allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2847